Mr. Chief Justice Watkins delivered the opinion of the Court. After a demurrer to the declaration,. and the general issue pleaded at the succeeding term, the defendant, at the third term, filed a plea in abatement, alleging that the appointment of the guardian ad litem for the plaintiff “ was not made on his the said plaintiff’s application.” The Court below overruled a motion to strike this plea from the files, and the plaintiff, resting upon his exception, declined to reply to it; whereupon, final judgment was rendered in favor of the defendant. The judgment of the Circuit Court will be reversed, and the. cause remanded, with instructions to disregard the plea in abatement, and that the cause be proceeded in to trial upon plea to the, action.